DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekida et al. (JPS5339407, using machine translation, “Sekida”).
Re claim 12, Sekida discloses a motor comprising: 
a rotor 10 (fig 2) comprising a rotating shaft 9 (fig 2) that protrudes to a first side in an axial direction (figs 2 & below, as indicated below); 

a resin sealing member 4 (fig 2, pg 1, ln 26) that covers the stator 2 (fig 2, pg 1, lns 26-27); and 
a cover member 6 (fig 2) that is disposed on the first side of the resin sealing member 4 (figs 2 & below, 6 indicated below) and supports the rotating shaft 9 (figs 2 & below, 6 indicated below supports one side of 9 through bearing 7); wherein 
the resin sealing member 4 includes a resin sealing member side position regulating surface (figs 2 & below) that makes contact in the axial direction with a cover member side position regulating surface provided on the cover member 6 (figs 2 & below), and a resin sealing member side securing surface (figs 2 & below) that faces, in a direction orthogonal to the axial direction and with a gap (figs 2 & below, pg 1, ln 28, gap filled w/ adhesive 5), a cover member side securing surface (figs 2 & below, two surface face each other in the radial direction w/ respect to shaft axis) provided on the cover member 6 (figs 2 & below); and 
at least a portion of the resin sealing member side securing surface is secured to the cover member side securing surface via an adhesive agent layer 5 (fig 2 & below, pg 1, lns 28 & 32-34). 

    PNG
    media_image1.png
    551
    903
    media_image1.png
    Greyscale

Re claim 13, Sekida discloses claim 12 as discussed above and further discloses the cover member 6 comprises a cover member ceiling portion (figs 2 & below) and a cover member cylindrical portion (figs 2 & below) that protrudes to a second side in the axial direction from the cover member ceiling portion (figs 2, above for claim 12 & below), the cover member side securing surface serves as a cover member cylindrical portion (figs 2 & below), and the resin sealing member side securing surface serves as an outer peripheral surface of the resin sealing member 4 (figs 2, above for claim 12 & below, outer as compared to inner peripheral surface indicated below).

    PNG
    media_image2.png
    402
    438
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sekida in view of JP680356U (“’356”).
Re claim 1, Sekida discloses a motor comprising: 
a rotor 10 (fig 2) comprising a rotating shaft 9 (fig 2) that protrudes to a first side in an axial direction (figs 2 & above for claim 12, as indicated below); 
a stator 2 (fig 2) disposed on an outer peripheral side of the rotor 10 (fig 2); 
a resin sealing member 4 (fig 2, pg 1, ln 26) that covers the stator 2 (fig 2, pg 1, lns 26-27); and 
a cover member 6 (fig 2) that is disposed on the first side of the resin sealing member 4 (figs 2 & above for claim 12, 6 indicated above) and supports the rotating shaft 9 (figs 2 & above for claim 12, 6 indicated above supports one side of 9 through bearing 7); wherein 
the resin sealing member 4 includes a resin sealing member side position regulating surface (figs 2 & above for claim 12) that makes contact in the axial direction with a cover member side position regulating surface provided on the cover member 6 (figs 2 & above for claim 12), and a resin sealing member side securing surface (figs 2 & above for claim 12) that faces, with a gap (figs 2 & above for claim 12, pg 1, ln 28, gap filled w/ adhesive 5), a cover member side securing surface (figs 2 & above for claim 12, two surface face each other in the radial direction w/ respect to shaft axis) provided on the cover member 6 (figs 2 & above for claim 12); and 
at least a portion of the resin sealing member side securing surface is secured to the cover member side securing surface via an adhesive agent layer 5 (fig 2 & above for claim 12, pg 1, lns 28 & 32-34). 
Sekida discloses claim 1 except for a resin sealing member side securing surface that faces, in the axial direction and with a gap, a cover member side securing surface. 
Specifically Sekida discloses the resin sealing member side securing surface faces the cover member side securing surface in the radial direction. 
’356 discloses grooves 23 forming radial gaps for adhesive (figs 1-3 & below, para [0014] & [0018], grooves 23 similar to 13 but formed on 11 instead of 12; note: employing fig 3 for rejection) and grooves 24 forming axial gaps for adhesive (figs 1-3 & below, para [0014] & [0018], grooves 24 similar to 14 but formed on 11 instead of 12), resulting in the housing 12 having a securing surface that faces, in the axial direction and with a gap, and (figs 3 & below, para [0014] & [0018]), with a least a portion of the housing securing surface secured to the frame securing surface via an adhesive layer (fig 3, para [0014] & [0018]).

    PNG
    media_image3.png
    470
    628
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cover member sealing member of Sekida with grooves to form a resin sealing member side securing surface that faces in the axial direction with a gap, the cover member side securing surface and with a least a portion of the resin sealing member side securing surface secured to the cover member side securing surface via an adhesive layer, as disclosed by ’356 for the housing 12 and frame 11, in order to increase bonding strength in both the radial and axial directions, as taught by Sekida (para [0018] & [0021]). 
Re claim 2, Sekida in view of ’356 discloses claim 1 as discussed above in claim 1. Sekida is silent with respect to the cover member comprises a first adhesive agent reservoir portion which recesses further on the first side than the cover member side securing surface. 
’356 further discloses the frame 11 comprises a first adhesive agent reservoir portion (figs 3 & below, since both 23 & 24 are in communication w/ each other and hold adhesive) which recesses further on the first side than the frame securing surface (figs 3, below & above for claim 1). 


    PNG
    media_image4.png
    500
    672
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cover member of Sekida in view of ’356 with grooves so the cover member comprises a first adhesive agent reservoir portion which recesses further on the first side than the cover member side securing surface, as disclosed by ’356 for the frame 11, in order to increase bonding strength in both the radial and axial directions, as taught by Sekida (para [0018] & [0021]).
Re claims 3 and 4, Sekida in view of ’356 discloses claim 2 as discussed above. Sekida is silent with respect to: 
the first adhesive agent reservoir portion is shaped as a hollow shape of the cover member; and
the cover member side securing surface is disposed on an outer peripheral side of the first adhesive agent reservoir portion. 
’356 discloses further discloses :
the first adhesive agent reservoir portion is shaped as a hollow shape of the frame 11 (fig 3, para [0018]); and
the frame securing surface is disposed on an outer peripheral side of the first adhesive agent reservoir portion (figs 3 & above for claim 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cover member of Sekida in view of ’356 with grooves so the first adhesive agent reservoir portion is shaped as a hollow shape of the cover member; and the cover member side securing surface is disposed on an outer peripheral side of the first adhesive agent reservoir portion, as disclosed by ’356 for the frame 11, in order to increase bonding strength in both the radial and axial directions, as taught by Sekida (para [0018] & [0021]).
Re claim 5, Sekida in view of ’356 discloses claim 2 as discussed above. Sekida is silent with respect to the first adhesive agent reservoir portion is one of a plurality of first adhesive agent reservoir portions, and a convex portion that protrudes on a second side in the axial direction, and at the same height as the cover member side securing surface, is formed between the plurality of first adhesive agent reservoir portions. 
’356 discloses in another embodiment the first adhesive agent reservoir portion is one of a plurality of first adhesive agent reservoir portions (fig 3, para [0018], since there is a plurality of grooves 23), and a convex portion that protrudes on a second side in the axial direction (figs 3 & below, para [0018], grooves 23 formed by removing portion of 11; convex portion of 11 formed by portion of 11 not removed to form grooves 23 that is between grooves 23; protrudes from portion of 11 in the axial direction indicated below), and at the same height as the frame 11 securing surface (figs 3, below & above for claim 2, since groove 23 extends to the frame securing surface), is formed between the plurality of first adhesive agent reservoir portions (fig 3, para [0018]).

    PNG
    media_image5.png
    479
    712
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cover member of Sekida in view of ’356 with grooves so the first adhesive agent reservoir portion is one of a plurality of first adhesive agent reservoir portions, and a convex portion that protrudes on a second side in the axial direction, and at the same height as the cover member side securing surface, is formed between the plurality of first adhesive agent reservoir portions, as disclosed by ’356 for the frame 11, in order to increase bonding strength in both the radial and axial directions, as taught by Sekida (para [0018] & [0021]).

Claim 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US20120248911, “Ono”) in view of Sekida.
Ono discloses a motor comprising: 
a rotor 30 (fig 3) comprising a rotating shaft 31 (fig 3) that protrudes to a first side in an axial direction (figs 3 & below); 
a stator 10 (fig 3) disposed on an outer peripheral side of the rotor 30 (fig 3); 
a resin sealing member 20 (fig 3, para [0053]) that covers the stator 10 (fig 3); and 
a cover member 51 (fig 3) that is disposed on the first side of the resin sealing member 20 (figs 3 & below) and supports the rotating shaft 31 (fig 3); wherein 
the resin sealing member 20 comprises a resin sealing member side position regulating surface (figs 2-3 & below) that makes contact in the axial direction with a cover member side position regulating surface (figs 2-3 & below) provided on the cover member 51 (figs 2-3 & below), and 
a resin sealing member side securing surface (figs 2-3 & below) that faces, in the axial direction and with a gap (figs 3 & below), a cover member side securing surface (figs 3 & below) provided on the cover member 51 (figs 3 & below).

    PNG
    media_image6.png
    760
    993
    media_image6.png
    Greyscale

Ono discloses claim 1 except for at least a portion of the resin sealing member side securing surface is secured to the cover member side securing surface via an adhesive agent layer.
Sekida discloses at least a portion of the resin sealing member side securing surface (figs 1 & below, for resin sealing member 4) is secured to the cover member side securing surface (figs 1 & below, for cover member 6 indicated below) via an adhesive agent layer 5 (fig 1, pg 1, ln 28).

    PNG
    media_image7.png
    313
    574
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the resin sealing member side and cover member side securing surfaces of Sekida so at least a portion of the resin sealing member side securing surface is secured to the cover member side securing surface via an adhesive agent layer, as disclosed by Sekida, in order to fix the cover member to the resin sealing member, as taught by Ono (fig 1, pg 1, ln 28).
Re claim 10, Ono in view of Sekida disclose claim 1 as discussed above. Ono further discloses the cover member side securing surface and the resin sealing member side securing surface are provided on an entire circumference of the cover member 51 (figs 2-3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Sekida and in further view of Arnold (US3437853, “Arnold”).
Re claim 6, Ono in view of Sekida disclose claim 1 as discussed above. Ono further discloses the resin sealing member side position regulating surface is disposed further on a second side in the axial direction than the resin sealing member side securing surface (figs 3 & above for claim 1), and an area near the gap (figs 3, below & above for claim 1) is formed between the cover member side position regulating surface and the cover member side securing surface (figs 3, below & above for claim 1).
Sekida discloses providing the adhesive agent layer 5 in the gap between the resin sealing member side securing surface and the cover member side securing surface the resin sealing (figs 1 & above for claim 1, pg 1, ln 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fill the gap of Sekida with adhesive, as disclosed by Sekida, in order to fix the cover member to the resin sealing member, as taught by Ono (fig 1, pg 1, ln 28).
Ono in view of Sekida is silent with respect to a second adhesive agent reservoir portion is formed between the cover member side position regulating surface and the cover member side securing surface. 
Arnold discloses an area near an adhesive filled gap (figs 3 & below) is employed as an adhesive agent reservoir for excess adhesive 10 (figs 1 & 3, col 3, lns 51-65).


    PNG
    media_image8.png
    225
    513
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the area near the gap of Ono in view of Sekida as a second adhesive agent reservoir portion formed between the cover member side position regulating surface and the cover member side securing surface, as disclosed by Arnold for an area near an adhesive filled gap, in order to collect excess adhesive released from the gap when the cover member is assembled to the resin sealing member, as taught by Arnold (col 3, lns 51-65).

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Sekida and in further view of Miyashita et al. (US20100079014, “Miyashita”).
Re claim 7, Ono in view of Sekida disclose claim 1 as discussed above. Ono is silent with respect to the cover member comprises a protrusion portion which protrudes further on a second side in the axial direction than the cover member side position regulating surface, and covers an outer peripheral side of the resin sealing member. 
Miyashita discloses the cover member 413 (figs 6-8) comprises a protrusion portion 433d (figs 6-8) which protrudes further on a second side in the axial direction (figs 6 & 8, 2nd side on the right side of figs 6 & 8) than the cover member side position regulating surface (figs 8 & below), and covers an outer peripheral side of the resin sealing member 435 (figs 6 & 8).

    PNG
    media_image9.png
    517
    663
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cover member of Ono in view of Sekida with a protrusion portion which protrudes further on a second side in the axial direction than the cover member side position regulating surface, and covers an outer peripheral side of the resin sealing member, as disclosed by Miyashita, in order to transfer heat from the stator core through the cover member and prevent cracking in the resin sealing member, as taught by Miyashita (para [0050]).
Re claim 8, Ono in view of Sekida and Miyashita disclose claim 7 as discussed above. Ono is silent with respect to an entire circumference of an outer peripheral surface of the resin sealing member is covered by the protrusion portion. 
Miyashita discloses an entire circumference of an outer peripheral surface of the resin sealing member 435 is covered by the protrusion portion 433d (figs 6-8 & above for claim 7, entire surface of the outer periphery side of 435 indicated above in claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protrusion portion of Ono in view of Sekida and Miyashita so an entire circumference of an outer peripheral surface of the resin sealing member is covered by the protrusion portion, as disclosed by Miyashita, in order to transfer heat from the stator core through the cover member and prevent cracking in the resin sealing member, as taught by Miyashita (para [0050]).
Re claim 9, Ono in view of Sekida and Miyashita disclose claim 8 as discussed above. Ono is silent with respect to an engagement protrusion portion is provided on an outer peripheral surface of the resin sealing member, and the protrusion portion comprises a rotation engagement portion that engages the engagement protrusion portion by rotating the cover member around an axis of the rotor in a state where the cover member side position regulating surface and the resin sealing member side position regulating surface are in contact with each other. 
Miyashita discloses an engagement protrusion portion is provided on an outer peripheral surface of the resin sealing member 435 (figs 8 & below), and the protrusion portion 433d comprises a rotation engagement portion (figs 8 & below, radially inward facing surface of 433d contacting engagement protrusion portion) that engages the engagement protrusion portion by rotating the cover member 413 around an axis of the rotor in a state where the cover member side position regulating surface and the resin sealing member side position regulating surface are in contact with each other (figs 6-8 & below, cover member 413 capable of being rotated when position regulating surfaces are in contact since 433d & 433c are cylindrical as seen in fig 6). 

    PNG
    media_image10.png
    517
    786
    media_image10.png
    Greyscale

Re claim 11, Ono in view of Sekida disclose claim 1 as discussed above. Ono further discloses the stator includes a substantially annular stator core 10 (figs 1-2).
Ono is silent with respect to at least an outer peripheral section of an end surface on the first side of the stator core is exposed from the resin sealing member, and the resin sealing member side position regulating surface is provided on an outer peripheral side of the end surface and is positioned on the same plane as the end surface. 
Miyashita discloses at least an outer peripheral section of an end surface 421a (figs 6-8, para [0046]) on the first side of the stator core 421 (figs 6 & 8, left sides of figs 6 & 8) is exposed from the resin sealing member 435 (figs 6 & 8, para [0046] & [0049]), and the resin sealing member side position regulating surface (figs 6-8 & below) is provided on an outer peripheral side of the end surface 421a (figs 8 & below, on a radially outer peripheral side of 421a) and is positioned on the same plane as the end surface 421a (figs 8 & below).

    PNG
    media_image11.png
    517
    670
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the annular stator core of Ono in view of Sekida so at least an outer peripheral section of an end surface on the first side of the stator core is exposed from the resin sealing member, and the resin sealing member side position regulating surface is provided on an outer peripheral side of the end surface and is positioned on the same plane as the end surface, as disclosed by Miyashita, in order to transfer heat from the stator core through the cover member and prevent cracking in the resin sealing member, as taught by Miyashita (para [0050]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sekida in view of ’356 and in further view of Tanabe et al. (US20050093379, “Tanabe”).
Re claim 14, Sekida discloses a motor comprising: 
a rotor 10 (fig 2) comprising a rotating shaft 9 (fig 2) that protrudes to a first side in an axial direction (figs 2 & above for claim 12, as indicated below); 
a stator 2 (fig 2) disposed on an outer peripheral side of the rotor 10 (fig 2); 
a resin sealing member 4 (fig 2, pg 1, ln 26) that covers the stator 2 (fig 2, pg 1, lns 26-27); and 
a cover member 6 (fig 2) that is disposed on the first side of the resin sealing member 4 (figs 2 & above for claim 12, 6 indicated above) and supports the rotating shaft 9 (figs 2 & above for claim 12, 6 indicated above supports one side of 9 through bearing 7); wherein 
the resin sealing member 4 includes a resin sealing member side position regulating surface (figs 2 & above for claim 12) that makes contact in the axial direction with a cover member side position regulating surface provided on the cover member 6 (figs 2 & above for claim 12), and a resin sealing member side securing surface (figs 2 & above for claim 12) that faces, with a gap (figs 2 & above for claim 1, pg 1, ln 28, gap filled w/ adhesive 5), a cover member side securing surface (figs 2 & above for claim 12, two surface face each other in the radial direction w/ respect to shaft axis) provided on the cover member 6 (figs 2 & above for claim 12); and 
at least a portion of the resin sealing member side securing surface is secured to the cover member side securing surface via an adhesive agent layer 5 (fig 2 & above for claim 12, pg 1, lns 28 & 32-34); and 
an end portion of the rotating shaft 9 (figs 2 & above for claim 12) which passes through the cover member 6 and protrudes on the first side of the cover member 6 (figs 2 & above for claim 12). 
Sekida  discloses claim 14 except for:
the resin sealing member side securing surface that faces, in the axial direction and with a gap, the cover member side securing surface provided on the cover.
a pump device comprising the motor; and
an impeller attached to an end portion of the rotating shaft.
’356 discloses grooves 13 forming radial gaps for adhesive (figs 1-2 & above for claim 1, para [0014]) and grooves 14 forming axial gaps for adhesive (figs 1-2 & above for claim 1, para [0014]), resulting in the housing 12 having a securing surface that faces, in the axial direction and with a gap, the frame 11 securing surface secured to each other via an adhesive agent layer (figs 2 & above for claim 1, para [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sealing member of Sekida with grooves to form a resin sealing member side securing surfaces that faces in the axial direction with a gap, the cover member side securing surface, as disclosed by ’356 for the housing 12 and frame 11, in order to increase bonding strength in both the radial and axial directions, as taught by Sekida (para [0021]). 
Tanabe discloses a motor 50 (fig 1) with a resin sealing member 52 covering  the stator 7, 8 (fig 1, para [0042]) is employable in a pump with an impeller attached to the shaft 57 (fig 1, para [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the motor of Sekida in view of ’356  in a pump device with an impeller attached to the end portion of the rotating shaft, as disclosed by Tanabe, since the resin sealed stator of Sekida in view of ’356 makes it employable in a pump device, as taught by Tanabe (para [0043] & [0047]). 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834